SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EWORLD INTERACTIVE, INC. (Exact name of registrant as specified in its charter) Securities and Exchange Commission File Number 000-52438 Florida 65-0855736 (State or other jurisdiction of (I.R.S.Employer incorporation or organization) Identification No.) 2580 Anthem Village Drive, Henderson, Nevada 89052 (Address of principal executive offices) (Zip Code) 2011 Consultant Stock Plan (Full title of the plan) Gerry Shirren 2580 Anthem Village Drive Henderson, Nevada 89052 (Name and address of agent for service) (702) 588-5971 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X ] CALCULATION OF REGISTRATION FEE ProposedMaximum ProposedMaximum Titleof Amounts to be OfferingPrice Aggregate Offering Amountof
